EXHIBIT 10.2
SECOND AMENDMENT TO LEASE
          THIS SECOND AMENDMENT TO LEASE is made as of the 17th day of March,
2008 (the “Amendment”), by and between SOUTHWEST VALLEY PARTNERS, LLC, an
Indiana limited liability company (hereinafter referred to as “Landlord”) and
ULTA SALON, COSMETICS & FRAGRANCE, INC., a Delaware corporation (hereinafter
referred to as “Tenant”), which terms “Landlord” and “Tenant” shall include the
successors and assigns of the respective parties.
WITNESSETH:
          WHEREAS, by that certain Lease dated June 21, 2007, by and between
Landlord and Tenant, as amended by that certain First Amendment to Lease dated
October 23, 2007 (collectively, the “Lease”), Landlord did lease and demise unto
Tenant and Tenant did lease from Landlord approximately 328,995 square feet of
bulk distribution space (the “Premises”) located within the bulk distribution
building located or to be constructed at Riverside Business Center, 4570 West
Lower Buckeye Road, Phoenix, Arizona 85034 (the “Building”), as more
particularly described in the Lease; and
          WHEREAS, the parties hereto desire to further amend the Lease as set
forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Capitalized Terms. All initial capitalized terms not defined herein
shall have the meaning ascribed to them in the Lease.
     2. Lease Term. Section 1.1 of the Lease is hereby deleted in its entirety
and replaced with the following:
     “1.1 Lease Term. In consideration of the obligation of Tenant to pay rent
as herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease. The Lease Term shall commence on the
date that is [***] from the date of Substantial Completion of Phase II of the
Premises (the “Commencement Date”) and shall end on the date that follows the
remainder of the month in which the Commencement Date occurs plus the number of
full months in the Lease Term.”
     3. Fixturing Entry Date. Landlord and Tenant hereby agree that the
Fixturing Entry Date occurred on [***]. Notwithstanding Section 1.2 of the
Lease, Landlord and
 

[***]:   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Tenant hereby further agree that Landlord shall not be liable to Tenant for any
amounts described in such Section 1.2.
     4. Early Entry Date. Section 1.3 of the Lease is hereby deleted in its
entirety and replaced with the following:
     “1.3 Early Entry Date: Landlord and Tenant hereby agree that the Premises
shall be delivered in phases as set forth on Exhibit A-3 attached hereto and
made a part hereof, with the estimated date of Substantial Completion of each
such phase being also described on Exhibit A-3. Landlord shall use commercially
reasonable efforts to cause the Substantial Completion of each phase by the
estimated Substantial Completion date for such phase as set forth in
Exhibit A-3.
     Upon the delivery of each phase of the Premises to Tenant, Tenant shall
have full access and use of such phase; provided, however, Tenant acknowledges
and agrees (a) that prior to Substantial Completion of Phase III, Tenant will
cause any invitee of Tenant (other than the Approved Tenant Parties (as defined
herein)) entering the Premises to execute a release agreement in form and
substance reasonably acceptable to Landlord; and (b) to ensure that none of its
employees, invitees, representatives or other agents access any other portion of
the Premises other than the Phase of such Premises that has been Substantially
Completed; provided, however, that the Approved Tenant Parties (as defined
herein) shall have access to such other phases that are not yet Substantially
Completed for purposes of performing Tenant’s fixturing and other work pursuant
to Section 1.2 of the Lease and, upon prior notice and coordination with
Landlord and Lauth Construction, LLC, for inspecting the Premises and Landlord’s
Work. The term “Approved Tenant Parties” shall include the following entities
and/or individuals: (i) any employee of Ulta Salon, Cosmetics & Fragrance, Inc.,
(ii) any employee of Warehouse Equipment, Inc., (iii) any employee of Factory
Mutual, (iv) any employee of TAG Solutions Group, LLC, (v) any employee of
Allegiance Security, (vi) any employee of Federal Communications Group,
(vii) any employee of Technical Design Services, Inc. (d/b/a TDSi), (viii) any
employee of Honeywell, (ix) any employee of Interlink, (x) any employee of
Ameritemps, (xi) any employee of Delta Diversified Electric and (xii) any
employee of Ace Conveyor.
     Tenant shall be fully responsible and shall indemnify, save and hold
harmless Landlord from any and all liabilities, costs and damages, resulting in
bodily injury to or personal injury (including death) to a Covered Tenant Party
(as defined herein) or on account of damage to property of a Covered Tenant
Party (whether caused by the negligence of Landlord or its agents or
representatives or otherwise) that arises out of such Covered Tenant Party’s
presence in a phase of the Premises prior to Substantial Completion of such
phase of the Premises. The term “Covered Tenant Party” shall mean any employee,
invitee or agent of Tenant (including any Approved Tenant Party) (but not of any
employee, invitee or agent of Landlord) that accesses a phase of the Premises
prior to Substantial Completion thereof.
     Except as otherwise provided in Paragraph 5 of this Amendment below, Tenant
shall comply with all of the provisions of the Lease, including Tenant’s
obligation to carry the types

2



--------------------------------------------------------------------------------



 



and amounts of insurance required by Section 11.3 and to deposit with Landlord
certificates of such insurance required by Section 11.3 before accessing the
Premises, which shall specifically include, without limitation, certificates of
such insurance of the Approved Tenant Parties.”
     5. Additional Rent; Base Rent. Notwithstanding anything to the contrary in
the Lease or this Amendment, (a) Tenant shall commence paying Additional Rent as
of the date of Substantial Completion of Phase II of the Premises; and
(b) Tenant shall commence paying Base Rent as of the date that is [***] from the
date of Substantial Completion of Phase II of the Premises.
     6. Substantial Completion. The definition of “Substantial Completion” as
set forth in Section (4)a of Exhibit B to the Lease shall be amended and
restated as follows:
     “Substantial Completion” shall be deemed to have occurred upon the date
upon which the Landlord obtains a temporary certificate of occupancy (or local
equivalent) for the Premises (or any portion thereof as depicted on
Exhibit A-3), which shall permit Tenant to enter upon the Premises (or any
portion thereof as depicted on Exhibit A-3) and commence Tenant’s operation of
the Premises (or any portion thereof as depicted on Exhibit A-3) for the
Permitted Use.
     7. Miscellaneous.
     a. Except as modified by this Amendment, all other terms, covenants and
conditions of the Lease not specifically amended hereby shall remain in full
force and effect.
     b. The Lease, as amended by this Amendment, contains the entire agreement
of the parties hereto and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force or effect. The Lease may be further amended only in writing signed
by both Landlord and Tenant.
     c. This Amendment may be executed in several counterparts, each of which
shall be deemed to be an original and all of which, collectively, shall be
deemed to constitute one and the same instrument.
[Signature page follows]

3

 

[***]:   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Landlord and Tenant have executed this instrument
as of the day and year first above written.

            LANDLORD:

SOUTHWEST VALLEY PARTNERS, LLC
      By:   /s/ Michael S. Curless         Michael S. Curless        Executive
Vice President     

            TENANT:

ULTA SALON, COSMETICS & FRAGRANCE, INC.
      By:   /s/ Alex.J. Lelli, Jr.         Alex J. Lelli, Jr.        Senior Vice
President,
Growth & Development     

4



--------------------------------------------------------------------------------



 



EXHIBIT A-3
DEPICTION OF PHASED DELIVERY OF PREMISES
(See attached)

5



--------------------------------------------------------------------------------



 



EXHIBIT A-3
DEPICTION OF PHASED DELIVERY OF PREMISES
(FLOOR PLAN) [c27351c2735115.gif]
 

[***]:   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6